Case 3:20-mc-00016-KAD Document 1-2 Filed 02/20/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

IN RE:

ae
APPLICATION OF ROBERT GORDON KIDD FOR| Case No.
AN ORDER UNDER 28 U.S.C. § 1782 TO TAKE
DISCOVERY FROM JOHN THOMAS REYNOLDS
AND MARK MCCALL :

 

 

DECLARATION OF DAVID KERR
Pursuant to 28 U.S.C. § 1746, 1, David Kerr, declare under penalty of perjury as follows:
1. I am a solicitor at Harper Macleod LLP based in Harper Macleod LLP’s office in
Glasgow. Harper Macleod LLP is one of Scotland’s leading full-service law firms with over 170
lawyers and offices in six locations throughout Scotland. | )
2. I am certified by the Council of the Law Society of Scotland to practice law in
‘Scotland as a solicitor, and as a member of the Law Society of Scotland. My particular interest’
and expertise is in commercial dispute resolution.
3. I submit this Declaration in support of the Application of Robert Gordon Kidd for

an Order under 28 U.S.C. § 1782 to Take Discovery from John Thomas Reynolds and Mark

McCall (the “Application”).!

 

' Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Memorandum of Law in Support of the Application of Robert Gordon Kidd for an Order Under 28 U.S.C. § 1782 to
Take Discovery from John Thomas Reynolds and Mark McCall.
Case 3:20-mc-00016-KAD Document 1-2 Filed 02/20/20 Page 2 of 3

4. I make this Declaration based on personal knowledge of the facts set forth herein
and my review of relevant documents. If called as a witness, I would competently testify to the
facts set forth herein.

5. Harper Macleod LLP represents the Applicant, Robert Gordon Kidd, in connection
with the Scottish Proceeding.

6. On November 26 and 27, 2019, Mr. Kidd (through Harper Macleod LLP) served
the Summons on the Defenders, thereby commencing the Scottish Proceeding.

7. The Summons asserts claims for damages against the Lime Rock Company
Defenders, the Lime Rock Individual Defenders, and the Ledingham Chalmers Defenders, jointly
and severally, in the amount of $210 million, plus interests and costs. Mr. Kidd is entitled to seek
the leave of the Court (which is very likely to be granted) to amend the amount of the claim
upwards. ae Kidd asserts that he = suffered these losses as a result of the fraudulent conduct
of the Defenders, which conduct took the form of (i) dishonest assistance in P&W’s breach of
fiduciary duty and (ii) unlawful means conspiracy.

8. Prior to the Summons being served on the various Defenders, and in accordance
with Scottish procedural requirements, Mr. Kidd served a letter outlining the basis for his claims
against the Defenders. The Defenders have therefore been aware of the nature of the claims for
some considerable time.

9. The Ledingham Chalmers Defenders lodged their “defences” on January 28, 2020.
The Lime Rock Company Defenders and the Lime Rock Individual Defenders lodged their
“defences” on January 31, 2020. The Defenders admit certain allegations, contest others, and/or
assert different facts in relation to the same events. Nothing appearing in the defences is materially

different from the content of the replies to the letters before action.
Case 3:20-mc-00016-KAD Document 1-2 Filed 02/20/20 Page 3 of 3

10. The discovery sought pursuant to the Application is pertinent to critical factual issues
in the Scottish Proceeding including, but not limited to: (1) the extent to which, and the points in
time that, the Corporate Decision Makers, and their directors and officers, were directly or indirectly
aware of Mr. Gordon’s conduct and P& W’s consequent undisclosed conflict; (2) the extent to which
the Corporate Decision Makers, and their directors and officers, facilitated the Transaction despite
their awareness of the conflict; (3) the extent to which the Corporate Decision Makers authorized
completion of the Transaction while having knowledge of the conflict, and when; and (4) the official
or unofficial control structures and chain of command between and among the Corporate Decision
Makers, and their directors and officers, at the time of the Transaction.

11. I am not aware of any decision in the Scottish courts suggesting that documents or
testimony obtained by this Application could not be used in the Scottish Proceeding.

| 12. Although there are procedures available in Scotland to obtain discovery of
documents located in the USA, those procedures are cumbersome and expensive, particularly with
respect to discovery from non-parties. Any such application would require the Scottish courts to
endorse “Letters of Request’ to the United States courts, seeking their assistance in the collection
and disclosure of documents. The Scottish procedures for examining witnesses outside of Scotland
are equally cumbersome and expensive, requiring similar requests for assistance.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing ts true and correct.

Executed in_GZAS6 om, ScortAnsd , on this /¥“day of February 2020.

cit

. ?

—\___ David Kerr

   

 
